TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00656-CV



                                   Frances Graham, Appellant

                                                  v.

                                   LNV Corporation, Appellee


               FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. C-1-CV-15-005910, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Now pending in this cause are two motions: (1) a motion of appellant

Frances Graham to dismiss this appeal or, alternatively, extend time for filing her appellant’s brief;

and (2) a motion of appellee LNV Corporation to dismiss the appeal for want of prosecution. We

grant Graham’s motion to dismiss the appeal1 and dismiss LNV’s motion as moot.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed on Appellant’s Motion

Filed: June 10, 2016


       1
           See Tex. R. App. P. 42.1(a)(1).